United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., daughter of M.S., Power of Attorney for
D.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WADE PARK MEDICAL CENTER,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1147
Issued: February 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 15, 2010 appellant, through her attorney, filed a timely appeal from a
February 24, 2010 merit decision of the Office of Workers’ Compensation Programs denying her
claim for death benefits.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the employee’s death was causally related to her accepted
employment injury.

1

Appellant, one of the employee’s daughters, filed the claim for death benefits on behalf of her disabled sister.
She has power of attorney for her sister for all business and legal transactions.

FACTUAL HISTORY
In 1986 the Office accepted that the employee, then a 42-year-old staff nurse, sustained
generalized anxiety disorder, irritable bowel syndrome, atrophic gastritis, psychogenic
gastrointestinal disease and hypoglycemia due to anxiety.2 It paid her compensation for total
disability beginning April 19, 1986. At the time of her death on April 21, 2008, the employee
received compensation at the three-quarters augmented rate paid to claimants with dependents as
she supported her disabled adult daughter.
On March 30, 2009 appellant, the employee’s daughter, filed a claim for death benefits
on behalf of her disabled, adult sister, for whom she had general power of attorney.3 She listed
the cause of the employee’s death as hypoglycemia.
A May 28, 2009 death certificate indicated that the cause of death was pending
investigation. A supplementary medical certification accompanying the death certificate listed
the cause of death as hypertensive atherosclerotic cardiovascular disease.
By letter dated April 29, 2009, the Office advised appellant’s representative that it had
denied the employee’s claim that she sustained hypertension due to factors of her federal
employment. It noted that the death certificate listed hypertensive atherosclerotic cardiovascular
disease as the cause of death. The Office requested additional medical information, including a
copy of the autopsy and a reasoned medical opinion relating the accepted conditions to the
employee’s death.
On May 21, 2009 appellant requested that Dr. David G. Litaker, a Board-certified
internist, review the evidence and address whether the employee’s hypoglycemia and generalized
anxiety disorder caused or contributed to her death. In a May 28, 2009 report, Dr. Litaker
advised that he had not examined the employee. He reviewed the medical evidence and the
results of laboratory tests from the Veterans Affairs Medical Center (VAMC). Dr. Litaker noted
there was no mention of an anxiety disorder or a diagnosis of atherosclerotic cardiovascular
disease in 2007 and 2008 medical reports from the VAMC. He determined that a May 14, 2002
echocardiogram showed findings “consistent with the diagnoses of hypertension of long-standing
diastolic heart failure and the immediate cause of death listed on the supplementary medical
certification.” Dr. Litaker listed the medical and psychiatric diagnoses that “may have
contributed to [the employee’s death]” as diabetes with unspecified complications,
hyperlipidemia, morbid obesity, unspecified diastolic heart failure, hypertension, borderline
personality disorder and chronic, generalized anxiety. He stated, “The severity of [the

2

The Office determined that the employee had established as compensable work factors that she had to prioritize
the needs of patients and worked in a ward that was understaffed.
3

The record contains a portion of a decision by the Social Security Administration finding appellant’s sister
disabled on and after July 22, 1999 through at least April 24, 2000.

2

employee’s] generalized anxiety disorder cannot be clearly ascertained, given the absence of
documentation on its evaluation or treatment by VA medical providers.” Dr. Litaker related:
“Hypoglycemia, resulting from use of medications used to treat diabetes mellitus
may have resulted in tachycardia and increased myocardial oxygen demand.
Chronic anxiety in the absence of an acute exacerbation may have contributed to
reduced heart rate variability, a risk factor for cardiovascular morbidity and
mortality. An acute exacerbation of anxiety, if present prior to death, may have
resulted in tachycardia and increased myocardial oxygen demand. In instances in
which myocardial oxygen demand is increased but myocardial oxygen supply is
limited due to atherosclerosis, myocardial infarction may ensue. It is also likely,
based on concerns raised in the medical record, that inconsistent dietary intake,
inconsistent use of diabetes and hypertension-related medications, or changes
made to the complex medical regimen by the [employee] may have increased the
probability of hypoglycemia and/or death from underlying, undiagnosed
cardiovascular disease.”
In an undated report received July 6, 2009, Kenneth Felker, Ph.D., a clinical
psychologist, related that he treated the employee from 1988 until he retired in December 2005.
He advised that the employee showed symptoms of generalized anxiety disorder throughout her
therapy and opined that her “medical diagnoses, in my opinion, were exacerbated by her
anxiety.” Dr. Felker noted that the employee had difficulty accepting her separation from the
employing establishment. He stated, “Though it is always difficult to assign a simple causation
to a death, it is my opinion that [the employee’s] medical conditions were aggravated by her
chronically-elevated anxiety and these medical conditions led to her death.” Dr. Felker indicated
that he was unable to address her condition from January 2006 onwards.
By decision dated July 15, 2009, the Office denied appellant’s claim for death benefits. It
found that the medical evidence was insufficient to establish that the employee’s accepted work
injury caused or contributed to her death.
On July 23, 2009 appellant, through her attorney, requested an oral hearing held on
December 9, 2009. She noted that her sister received disability benefits from the Social Security
Administration. The hearing representative indicated that he would confirm that the Office had
accepted the employee’s daughter as a dependent. Counsel contended that the death certificate
listed diabetes as a secondary cause of death, which was equivalent to the accepted condition of
hypoglycemia. He noted that progress reports indicated that the employee received treatment for
hypoglycemia prior to her death.
On October 19, 2009 counsel questioned whether the Office had accepted the employee’s
daughter, for whom appellant had power of attorney, as a dependent. He further noted that the
death certificate finding diabetes as a cause of death created a presumption that the death was
due to diabetes, which he equated to hypoglycemia.
In a report dated April 22, 2008, received by the Office on December 8, 2009, a coroner
determined that the cause of death was hypertensive atherosclerotic cardiovascular disease with
another condition as diabetes mellitus.

3

On December 23, 2009 Dr. Alan E. Kravitz, a Board-certified internist, reviewed the
medical evidence of record and autopsy report. He expressed amazement that the employee used
“oral agents for diabetes II along with beta blockers….” Dr. Kravitz related that, while
hypertensive cardiovascular disease with cardiomegaly may “be a cause of death, the
combination of oral hypoglycemics and beta blockers is one that more likely than not in [the
employee] caused interactions. The record [is] unclear, in part stating that [she] was taking
labetalol and later stating that [she] is allergic to atenolol and metaprolol.” Dr. Kravitz
concluded, “It is my opinion that the combination of drugs as stated above played a role in her
death by causing hypoglycemia blunted by the beta blockers. This would substantially accelerate
the allowed medical condition.”
By decision dated February 24, 2010, the Office hearing representative affirmed the
July 15, 2009 decision. She found that the Office paid compensation to the employee at a
dependent rate for her adult, disabled daughter. The hearing representative determined that the
medical evidence was insufficient to show that the accepted hypoglycemia resulting from anxiety
caused or contributed to the employee’s death.
LEGAL PRECEDENT
The United States shall pay compensation for the death of an employee resulting from
personal injury sustained while in the performance of duty.4 An appellant has the burden of
proving by the weight of the reliable, probative and substantial evidence that the employee’s
death was causally related to his or her federal employment. This burden includes the necessity
of furnishing medical opinion evidence of a cause and effect relationship based on a proper
factual and medical background.5 The opinion of the physician must be one of reasonable
medical certainty and must be supported by medical rationale.6 The mere showing that an
employee was receiving compensation for total disability at the time of death does not establish
that the employee’s death was causally related to his or her federal employment.7
ANALYSIS
The Office accepted that the employee sustained generalized anxiety disorder, irritable
colon, atrophic gastritis, psychogenic gastrointestinal disease and hypoglycemia due to
employment-related anxiety. The employee died on April 21, 2008. The Office determined that
the employee’s adult disabled daughter, for whom appellant has general power of attorney,
qualified to apply for death benefits under the Federal Employees’ Compensation Act.8 In order
4

5 U.S.C. § 8102(a).

5

Viola Stanko (Charles Stanko), 56 ECAB 436 (2005).

6

L.R. (E.R.), 58 ECAB 369 (2007); Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

7

Susanne W. Underwood, (Randall L. Underwood), 53 ECAB 139 (2001).

8

Section 8133 of the Act provides for compensation for the death of an employee in the performance of duty for
surviving spouses and children. 5 U.S.C. § 8133. The Act provides that a child is “one who at the time of death of
the employee is under 18 years of age or over that age and incapable of self-support, and includes stepchildren,
adopted children and posthumous children, but does not include married children.” 5 U.S.C. § 8101(9).

4

to establish entitlement to death benefits, appellant must submit rationalized medical evidence
showing that the employee’s death was causally related to her accepted employment injury.9
On May 28, 2009 Dr. Litaker noted that the medical reports and test results he reviewed
from the VAMC did not indicate that the employee received treatment for anxiety or
cardiovascular disease. He found that diabetes, hyperlipidemia, morbid obesity, diastolic heart
failure, hypertension, borderline personality disorder and chronic, generalized anxiety “may have
contributed” to the death of the employee. Dr. Litaker could not comment on the seriousness of
the employee’s anxiety disorder as there were no records from the VAMC addressing the
condition. He asserted that medications for diabetes may have caused hypoglycemia and
tachycardia and that acute anxiety “may have contributed to reduced heart rate variability, a risk
factor for cardiovascular morbidity and mortality.” Dr. Litaker’s opinion that hypoglycemia and
anxiety may have contributed to the employee’s death is speculative in nature and thus of
diminished probative value.10 Further, he did not relate the anxiety to the employee’s accepted
work injury over 20 years prior. Consequently, Dr. Litaker’s report is insufficient to meet
appellant’s burden of proof.
On July 6, 2009 Dr. Felker discussed his treatment of the employee for continued
symptoms of generalized anxiety disorder from 1988 until 2005. He opined that her anxiety
exacerbated her coexisting medical conditions which resulted in her death. Dr. Felker, however,
also asserted that he was not able to comment on the employee’s condition after January 2006,
and consequently his opinion on her death in 2008 is of diminished probative value. Further, he
did not provide any rationale for his causation finding. A mere conclusion regarding causal
relationship without supporting medical rationale is of little probative value.11
On December 23, 2009 Dr. Kravitz questioned the employee’s use of beta blockers and
oral medications for diabetes. He noted that, while the cause of death was hypertensive
cardiovascular disease with cardiomegaly, the use of oral hypoglycemics and beta blockers
accelerated her condition “by causing hypoglycemia blunted by the beta blockers.” Dr. Kravitz
did not attribute the employee’s death to the accepted condition of anxiety-related hypoglycemia
but instead to medication used for diabetes taken in conjunction with beta blockers.
Consequently, his opinion is insufficient to meet appellant’s burden of proof. Further,
Dr. Kravitz did not bolster his opinion that the employee died in part from an interaction of
medication with any objective findings.
On March 14, 2008 a coroner determined that the employee died from hypertensive
atherosclerotic cardiovascular disease with another condition as diabetes mellitus. The Office
did not accept diabetes as an accepted condition but rather anxiety-related hypoglycemia.
Appellant has not submitted a medical report from a physician who provides an accurate history
of the employee’s work injury, addresses the cause of death on April 21, 2008 and explains with
9

Jacqueline Brasch (Ronald Brasch), supra note 6.

10

Rickey S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need
not be one of absolute medical certainty, the opinion must not be speculative or equivocal; the opinion should be
expressed in terms of a reasonable degree of medical certainty).
11

T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009).

5

sound medical reasoning how the injury contributed to the death. Consequently, she has not met
her burden of proof.12
CONCLUSION
The Board finds that the employee’s death is not causally related to her accepted
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 24, 2010 is affirmed.
Issued: February 14, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

Jacqueline Brasch (Ronald Brasch), supra note 6.

6

